Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 1 of 10

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

 

AARON RICH
Plaintiff,
Vv. Civil Action No. 1:18-cv-00681-
EDWARD BUTOWSKY, RJL Hon. Richard J. Leon
AMERICA FIRST MEDIA FILED
Defendants. OCT -9 2020

 

Clerk, U.S. District & Bankru tc
Courts for the District of Columba

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
LETTER OF REQUEST PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH
1970 ON THE TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL
MATTERS (THE “HAGUE CONVENTION”)

The United States District Court for the District of Columbia presents its compliments to
the appropriate judicial authority of the United Kingdom (“UK”), and requests international
judicial assistance to obtain evidence to be used in a civil proceeding before this Court in the
above-captioned matter. Upon hearing the Plaintiff's Motion for Issuance of a Letter of Request
supported by the Declaration of Meryl C. Governski (hereinafter “Governski Decl.”), this Court
has determined that it would further the interests of justice if by the proper and usual process of
your Court, you summon Julian Assange to appear before a person empowered under English law
to administer oaths and take testimony forthwith, to give testimony under oath or affirmation by
questions and answers upon oral examination in respect of the matters and issues identified below,
and permit the parties to create a written transcript and video recording of such testimony.

The applicant for this letter is Aaron Rich. UK counsel is available to answer any questions
the Court may have.

This request is made pursuant to Rules 4(f)(2)(B) and 28(b)(1)(B) of the Federal Rules of

Civil Procedure; the All Writs Act, 28 U.S.C. § 1651 and 28 U.S.C. § 1781 (permitting the
2
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 2 of 10

transmittal of letters rogatory/letters of request through the district courts and the Department of
State); the Evidence (Proceedings in Other Jurisdictions) Act 1975, c. 34 (UK); and Part 34 of the
Civil Procedure Rules 1998. The United States District Court for the District of Columbia is a
competent court of law and equity which properly has jurisdiction over this proceeding, and has
the power to compel the attendance of witnesses both within and outside its jurisdiction. On
information and belief, Mr. Assange is imprisoned in the HM Belmarsh High Security Prison in
London, UK. On information and belief, Mr. Assange has or is likely to have knowledge of the
subject matter specified in Section 7 below.

The testimony is intended for use at trial, and in the view of this Court, will be relevant to
claims and defenses in the case, including Plaintiff Aaron Rich’s allegations of defamation.

This request is made with the understanding that it will in no way require any person to
commit any offense, or to undergo a broader form of inquiry than he or she would if the litigation
were conducted in a UK court. The requesting Court is satisfied that the testimony sought to be
obtained through this request is critical, relevant and necessary, for the reasons stated in Section 7
below, and cannot reasonably be obtained by other methods. Because this Court lacks authority
to compel participation of Mr. Assange and, such participation being necessary in order that justice
be served in the above-captioned proceedings, this Court respectfully requests assistance from the

Central Authority for the United Kingdom.
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 3 of 10

1, SENDER

HONORABLE SENIOR JUDGE RICHARD J. LEON
United States District Court Judge

United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse

333 Constitution Ave, NW

Washington, DC 20001

United States of America

2, CENTRAL AUTHORITY FOR THE UNITED KINGDOM

THE SENIOR MASTER OF THE QUEEN’S BENCH DIVISION
For the attention of the Foreign Process Section

Room E16

Royal Courts of Justice

Strand

London WC2A 2LL

United Kingdom

3, IDENTITY AND ADDRESS OF THE PERSON TO BE EXAMINED

JULIAN ASSANGE
HM Prison Belmarsh
Western Way
London SE28 0EB
United Kingdom

4. PERSON TO WHOM THE EXECUTED REQUEST IS TO BE RETURNED
THIS COURT AND REPRESENTATIVES OF THE PLAINTIFF
PETER BURRELL AND MICHAEL J. GOTTLIEB
WILLKIE FARR GALLAGHER (UI) LLP

Citypoint, | Ropemaker Street London EC2Y 9A W
United Kingdom

5. SPECIFICATION OF DATE BY WHICH THE REQUESTING AUTHORITY
REQUIRES RECEIPT OF THE RESPONSE TO THE REQUEST

Discovery is now closed except for limited matters approved by Court order, trial is pending.
The Court in Rich v. Fox News Network, LLC et al, No. 1:18-cv-02223 (S.D.N.Y.) (a case that has
an overlapping subject matter and an overlapping party with this matter) issued a similar letter of
request on August 27, 2020. Accordingly, Plaintiff Aaron Rich respectfully requests a response

simultaneous to that case. 4
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 4 of 10

6. NAMES AND ADDRESSES OF THE PARTIES AND THEIR REPRESENTATIVES
The evidence requested relates to the action Rich v. Butowsky, et al., Civil Action No.
1:18-cv-000681-RJL (D.D.C.), United States District Court for the District of Columbia.

The parties and their representatives are listed herein as follows:

a. Plaintiff:

Aaron Rich

c/o Michael J. Gottlieb

WILLKIE FARR GALLAGHER LLP
1875 K Street, NW Washington,

DC 20006

Represented By.

WILLKIE FARR GALLAGHER LLP
Michael J. Gottlieb 1875 K

Street, NW Washington,

DC 20006

(202) 303-1000

(202) 303-2000 facsimile

b. Defendants

Edward Butowsky 2200
Bradbury Court
Plano, TX 75093

Matthew Couch
2300 West Ash Street
Rogers, AR 72758

Represented By:

Eden P. Quainton

Quainton Law, PLLC

1001 Avenue of the Americas, I 1th Floor
New York, NY 10018

(212) 813-8389

(212) 813-8390 facsimile

America First Media
2300 West Ash Street
Rogers, AR 72758

Pro Se
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 5 of 10

7. NATURE AND PURPOSE OF THE PROCEEDINGS AND SUMMARY OF THE
FACTS

Plaintiff Aaron Rich filed this civil lawsuit on March 26, 2018 against Edward Butowsky,
Matthew Couch, America First Media, and The Washington Times (who has been dismissed from
the case pursuant to settlement) for infer alia defamation and intentional infliction of emotional
distress, seeking damages and injunctive relief. Complaint, Rich v. Butowsky, et al., No. 1:18-cv-
00681-RJL (D.D.C. Mar. 26, 18), Dkt. 3.

Mr. Rich’s brother, Seth Rich, worked for the Democratic National Committee (“DNC”)
and was murdered in Washington, D.C. in July 2016 in what law enforcement has described as a
botched armed robbery. /d. JJ 25-26. Exploiting the circumstances of Seth Rich’s death,
Defendants promoted a false conspiracy theory that the Plaintiff and his brother stole emails from
the DNC and sold those emails to WikiLeaks in exchange for money. Jd. {| 6-7.

Defendants have seized upon statements that WikiLeaks’ founder, Julian Assange, made
on a Dutch television program approximately one month after Seth Rich’s murder. In that
interview, Mr. Assange made comments that Defendants have interpreted as an insinuation (or
more) that Seth Rich may have been a WikiLeaks source. Although WikiLeaks subsequently
released a statement on Twitter that its policy of neither confirming nor denying “whether any
person has ever been a source for WikiLeaks” should “not be taken to imply that Seth Rich was a
source to WikiLeaks or to imply that his murder is connected to our publications,” WikiLeaks
nonetheless continued to publish tweets about Seth Rich that provided fodder for Defendants’
conspiracy theories. Special Counsel Robert Mueller concluded that Assange’s and WikiLeaks’
“statements about Rich implied falsely that he had been the source of the stolen DNC emails,”
noting that “information uncovered during the investigation discredit WikiLeaks’ claims about the

source of material that it posted.”

6
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 6 of 10

Under District of Columbia law, to state a claim for defamation, a plaintiff must show he
was the subject of a false and defamatory statement, negligently made to a third party, which
caused the plaintiff harm. Zimmerman v, Al Jazeera Am., LLC, 246 F. Supp. 3d 257, 272 (D.D.C.
2017) (citing Farah v, Esquire Magazine, 736 F.3d 528, 533-34 (D.C. Cir. 2013)). Whether the
statements made by the Defendants—that Mr. Rich and his brother stole emails from the DNC and
provided them to Mr. Assange and/or WikiLeaks in exchange for payment—are false is therefore
central to the resolution of this dispute. Mr. Assange is uniquely positioned to provide testimony
confirming what Mr. Rich knows to be true: that neither Mr. Rich nor his brother has ever provided
any documents to or received any payments from WikiLeaks or its agents. Mr. Assange’s
testimony is therefore critical, relevant, and necessary to the trial and resolution of this matter.

8. STATEMENT OF THE SUBJECT MATTER ABOUT WHICH MR. ASSANGE
WILL BE EXAMINED

The Plaintiff seeks testimony from Mr. Assange on a narrow set of topics:

1) The alleged provision of stolen DNC documents to Mr. Assange and/or WikiLeaks by
Mr. Rich (and/or his brother).

2) The alleged payment by Mr. Assange and/or WikiLeaks to Mr. Rich in exchange for the
provision of DNC documents.

3) Alleged conversations and interviews in which Mr. Assange participated relating to
Topics | and 2.

The Plaintiff seeks testimony in response to the following specific questions:

1) Does Mr. Assange claim that he and/or WikiLeaks received the DNC documents
from Mr. Rich (and/or his brother), and if so, which documents did he and/or
WikiLeaks receive, when, and by what means?

2) Does Mr. Assange claim that he and/or WikiLeaks paid Mr. Rich or his brother in
exchange for the provision of the DNC documents, and if so, how much did he and/or
WikiLeaks pay, to whom, when, and by what means?

3) Did WikiLeaks cause money to be deposited into Mr. Rich’s bank account?
4) Did WikiLeaks cause money to be paid to Mr. Rich through ebay?
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 7 of 10

5) Did Mr. Assange have the conversation with Ms. Cassandra Fairbanks referred to in the
below statement made by Defendant Couch, and if so, when and where did that
conversation take place?

“The communications with Cassandra Fairbanks was [sic] in person
and in the form ofa conversation during dinner at a meeting in March of
2018. At which time Ms. Fairbanks informed our team that she had met
with Julian Assange at the Ecuadorian embassy in the UK. Ms.
Fairbanks informed us that Mr. Assange told her that he paid Seth
Rich and Aaron Rich for information, Mr. Assange’s exact words
according to Ms. Fairbanks, yes, I paid the boys’. Ms. Fairbanks also
informed us at the time that Mr. Assange pulled her aside into a private
stairwell where recording devices were not present and stated ‘if I
were to buy something on eBay, could I have it shipped here to the
embassy. To which Ms. Fairbanks replied, ‘sure you could’, Mr.
Assange reiterated his point and stated, ‘I'm not saying that’s how it
happened - but I could do that - right?”

Governski Decl. Ex. 30 (inconsistent quotation marks present in original).

6) Did Mr. Assange have the conversation with a close friend referred to in the
following statement made by Defendant Butowsky, and ifso, when and where?

“On or about November 14, 2018, I was allowed to listen to a phone
conversation between Julian Assange and a third party. During
that conversation, Mr. Assange discussed how Seth Rich and
Aaron Rich had transferred emails to Wikileaks and received
payment in return.”

Governski Decl. Ex. 31 95.

7) Did Mr. Assange have the conversation with Ms. Ellen Ratner referred to in the
following statement made by Defendant Butowksy, and if so, when and where?

“In December of 2016 I was contacted by a friend, Ellen Ratner,

who said she had recently met with Julian Assange in London,
England. ... According to Ms. Ratner, Mr, Assange wanted to relay
information to Joel and Mary Rich regarding the murder of their
son Seth. In particular, she said Mr. Assange wanted to let the
Riches know that Seth had leaked emails from the Democratic
National Committee (‘DNC’) to Wikileaks, and that might have
been a motive for his murder.”

Governski Decl. Ex. 31 |.
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 8 of 10

9, REQUIREMENT THAT THE TESTIMONY BE GIVEN UNDER OATH
It would further the interests of justice if, by the proper and usual process of your Court,
you summon Mr. Assange to appear, before a person empowered under UK law to administer
oaths and take testimony, to give testimony under oath or affirmation on the topics listed in Section
8 by questions and answers upon oral examination at a time and place to be determined by the
High Court.

10, SPECIAL PROCEDURES OR METHOD TO BE FOLLOWED

This Court respectfully requests that with respect to the examination sought, that such orders
be entered as English law permits to direct that the examination takes place. The examination
shall be conducted pursuant to the discovery rules as provided by the Federal Rules of Civil Procedure
of the United States, except to the extent such procedure is incompatible with the laws of England.
This Court further requests: (1) that the examination be taken orally; (2) that the examination be taken
before a commercial stenographer and videographer selected by Mr. Rich; (3) that the videographer
be permitted to record the examination by audiovisual means; (4) that the stenographer be allowed
to record a verbatim transcript of the examination; (5) that the examination be conducted in English;
(6) that the witness be examined for no more than seven hours; and (8) that the witness be examined
as soon as possible.

In the event that the evidence cannot be taken according to some or all of the procedures
described above, this Court requests that it be taken in such manner as provided by the laws of
England for the formal taking of testimonial evidence.

To the extent that any portion of this Letter of Request cannot be granted, it is respectfully

requested that the remaining parts be granted.
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 9 of 10

11, REQUEST FOR NOTIFICATION
We respectfully request that any order made by the Court will require the examining party
to send notice of the time and place for the taking of testimony, and to provide copies of the

transcript and video recording of such deposition to Plaintiff's representatives as Identified in

Section 4 above and to:
HONORABLE SENIOR JUDGE RICHARD J. LEON
United States District Court Judge
United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, NW

Washington, DC 20001
United States of America

12, REQUEST FOR ATTENDANCE OR PARTICIPATION OF __ JUDICTAL
PERSONNEL OF THE REQUESTING AUTHORITY AT THE EXECUTION OF
THE LETTER OF REQUEST

None.

13, SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE EVIDENCE
UNDER THE LAW OF THE STATE OF ORIGIN

Under the laws of the United States, a witness has a privilege to refuse to give evidence if to
do so would disclose a confidential communication between the witness and his or her attorney that
was communicated specifically for the purpose of obtaining legal advice and which privilege has not
been waived. United States law also recognizes a privilege against criminal self-incrimination. Other
limited privileges on grounds not applicable here also exist, such as communications between doctors
and patients, husband and wife, and clergy and penitent. Certain limited immunities are also
recognized outside the strict definition of privilege, such as the limited protection of work product

created by attorneys during or in anticipation of litigation.
Case 1:18-cv-00681-RJL Document 270 Filed 10/09/20 Page 10 of 10

14. STATEMENT OF RECIPROCITY
The United States District Court for the District of Columbia is willing to provide similar
assistance to the Judicial authorities of the UK courts.
15. REIMUBURSEMNT
Mr. Rich will reimburse the judicial authorities for costs incurred in issuing and executing
this request. Fees and costs incurred which are reimbursable under the second paragraph of Article
14 or under Article 26 of the Hague Convention will be borne by the Plaintiff. The Plaintiffs
payment of any such fees and costs is without prejudice to their making a subsequent request to be

reimbursed for these costs by other parties to the action.

glie|2 ‘pl fel

( \ Date RIGHARD J. LEON
United States District Judge
United States District Court for the
District of Columbia

 

Seal of the United States District
Court for the District of Columbia

1]
